DETAILED ACTION
	Receipt of Applicant’s Amendment, filed February 4, 2021 is acknowledged.  
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin [2014/0172866] in view of Lee [2007/0168400] and Hildebrand [2006/0036606].

	With regard to claim 1, Lin teaches A computer-implemented (Lin, ¶19 “The functions described may be executed by dedicated hardware, or by processes running on other more general hardware.  In herein, throughout the description herein, ‘computing device’ or ‘computer’ will be used to refer to any computing hardware that is used to execute programs to perform the functions of any of the elements described”) method for handling of an index update as the data generator operates in real time , the method comprising: 
receiving time series data as time stamped data (Lin, ¶6 “the ingester receives the time stamped data from the data generator”; Fig. 1, ¶45 “Fig. 1. Shows that the ingester 130 may be configured to receive data read from an existing external database 170 of time series data” at an ingestion node as the ingester (Id) of a time series data monitoring system (Lin, ¶20 “The data generator produces time stamped data that reflects an aspect of the assets 120 being monitored”); 
determining an index … based on the time series data as the index generated for the newly ingested flow of data (Lin, ¶22 “generates an index 140 for each data block 135 containing information that shares appropriate metadata.  The index information generated by the ingester is sent to an index database 145”; ¶20 “The data generator operates in real time… and generates a flow of data associated with the monitored assets”); 
storing the index update to an index database of the time series data monitoring system (Lin, ¶22 The index information generated by the ingester is sent to an index database 145”); and 
… the index update as the index generated for the newly ingested flow of data (Lin, ¶22 “generates an index 140 for each data block 135 containing information that shares appropriate metadata.  The index information generated by the ingester is sent to an index database 145”; ¶20 “The data generator operates in real time… and generates a flow of data associated with the monitored assets”) to … of the time series data (Lin, ¶16 “Time series data”) monitoring system (Lin, ¶16 “some monitored asset”) from the ingestion node (Lin, ¶22 “The ingester generates an index 140 for each data block containing information”).
Lin does not explicitly teach determining an index update.  To be clear, the device taught by Lin teaches generating an index (¶22) for data that is being read in real time (Lin, ¶20).  One of ordinary skill in the art would identify that this index would require consistent updates with each set of new data that is being read, or the index would quickly become out of date and useless.  Nevertheless, Lee teaches determining an index update (Lee, ¶17 “the index servers to create a new patent file index corresponding to the new patent info file”).  Lee highlights that “an index server is required to periodically update the file indexes created for the text documents stored therein, in order to satisfy user’s demands for up-to-date information.  Therefore, it is necessary to synchronize the file indexes in the index server in time” (Lee, ¶5).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the ingester taught by Lin to periodically update the index with newly acquired information as taught by Lee as it yields the predictable results of keeping the index up to date. 
forwarding the index update to a plurality of query nodes of the time series data monitoring system from the ingestion node.  Hildebrand teaches forwarding (Hildebrand, ¶40 “each communications processor only has to make a single forwarding decision, i.e., whether or not to forward the packaged message to subsequent processing modules”) the index update as the packaged message (Id) to a plurality of query nodes as subsequent processing modules (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the centralized index taught by Lin within a distributed processing system using the techniques taught by Hildebrand as it yields the predictable results of dividing routing processing which may increase message throughput (Hildebrand, ¶2).  Please note that the system taught by Lin stores the index in a single index database (Lin, ¶23).  Hildebrand teaches techniques where such common databases may be maintained by distributed processing modules (Hildebrand, ¶30 “a distributed processing system where a common database is maintained by each processing modules… a plurality of internal processing modules… each of which maintain a copy 112 of a common database”).  This enables each processing module within the system to share the processing load required to process signal messages (Hildebrand, ¶2).  Hildebrand teaches the use of multicast packaging and pacing to achieve this (Hildebrand, ¶30).

With regard to claims 2, 10, and 17 the proposed combination further teaches wherein the forwarding (Hildebrand, ¶40 “each communications processor only has to make a single forwarding decision, i.e., whether or not to forward the packaged the index update as the packaged message may include the new index information generated for the newly ingested flow of data (Hildebrand, ¶40; Lin, ¶22, ¶20; Lee ¶17) to a plurality of query nodes as subsequent processing modules (Hildebrand, ¶40) of the time series data (Lin, ¶16 “Time series data”) monitoring system (Lin, ¶16 “some monitored asset”) comprises: 
performing a multicast (Hildebrand, ¶32 “Packing task may pack messages relating to different events into a single message and multicast the message to each of the processing modules”) of the index update as the packaged message may include the new index information generated for the newly ingested flow of data (Hildebrand, ¶40; Lin, ¶22, ¶20; Lee ¶17) to the plurality of query nodes as the processing modules (Hildebrand, ¶32).  

With regard to claim 3 the proposed combination further teaches responsive to receiving the index update as the packaged message including the new index info (Hildebrand, ¶41 “the communications processor on recipient card receives a packaged message”; Lin, ¶22, ¶20; Lee ¶17) at a query node of the plurality of query nodes as the communications processor on one of the modules (Id), updating an index structure of the query node with the index update as copying the message to the processor, wherein the message includes the index information being stored (Hildebrand, ¶41 “control proceeds to step 506 where the message is copied to the application processor”; Lin, ¶22 The index information generated by the ingester is sent to an index database 145”; Lee ¶”the index servers to create a new patent file index corresponding to the new patent info file”).  

With regard to claims 4 and 11 the proposed combination further teaches responsive to receiving a query at the query node (Lin, ¶29 “The system 100 of Fig. 1 also includes a query layer 200 that receives requests to extract subsets of data from the system”), processing the query according to the index structure comprising the index update (Lin, ¶32 “The query layer 200 uses the criteria 210 that is receives to request from the index database 145 the identity of the data blocks 135 that may contain time series data the meet the criteria”; Lee ¶”the index servers to create a new patent file index corresponding to the new patent info file”).  

With regard to claims 5 and 12 the proposed combination further teaches wherein the forwarding (Hildebrand, ¶40 “each communications processor only has to make a single forwarding decision, i.e., whether or not to forward the packaged message to subsequent processing modules”) the index update as the packaged message may include the new index information generated for the newly ingested flow of data (Hildebrand, ¶40; Lin, ¶22, ¶20; Lee ¶17) to a plurality of query nodes as subsequent processing modules (Hildebrand, ¶40) of the time series data (Lin, ¶16 “Time series data”) monitoring system (Lin, ¶16 “some monitored asset”) from the ingestion node (Lin, ¶22 “The ingester generates an index 140 for each data block containing information”) is performed concurrent as the multicast process includes the reading, processing, storing, and forwarding of the message to the next card in the multicast list (Hildebrand, ¶41) to the storing the index update to the index database of the time series data monitoring system as copying the message to the processor, .  

With regard to claims 6, 13, and 18 the proposed combination further teaches wherein the storing the index update to an index database of the time series data monitoring system as copying the message to the processor, wherein the message includes the update index information being stored (Hildebrand, ¶41 “control proceeds to step 506 where the message is copied to the application processor”; Lin, ¶22 The index information generated by the ingester is sent to an index database 145” ; Lee ¶”the index servers to create a new patent file index corresponding to the new patent info file”) comprises: forwarding the index update to a message queue of the time series data monitoring system (Hildebrand, ¶41 “where the message is forwarded to the next card in the multicast list”); and writing the index update to the index database (Hildebrand, ¶41 “control proceeds to step 506 where the message is copied to the application processor”) from the message queue (Hildebrand, ¶53 “Database update state machine 704 dequeues one message from the queue associated with the MPRI function 704 and sends it to the appropriate task where the message is processed internally by LIM 10”).  

 refreshing an index structure of a query node (Lee, ¶17 “the index servers to create a new patent file index corresponding to the new patent info file”) according to a refresh schedule (Lee, ¶20 “The time range may be derived according to the last index update time and the index update schedule”), wherein the refreshing the index structure of the query node overwrites the index structure of the query node with the index database (Lee, ¶31 “If the modify status of the patent file is not the deleted status… the parser module 43 parses data from the selected patent file to create the new patent info file that is in the predetermined format”; ¶32 “the index servers 1 to create a new patent file index corresponding to the new patent info file”).  

With regard to claim 8 the proposed combination further teaches storing the time series data (Lin, ¶24 “The time series database 150 ... is used to store the time series data in the data blocks 135”).  

With regard to claim 9 Lin teaches A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system (Lin, ¶19 “The functions described may be executed by dedicated hardware, or by processes running on other more general hardware.  In herein, throughout the description herein, ‘computing device’ or ‘computer’ will be used to refer to any computing hardware that is used to execute programs to perform the functions of any of the elements described”) to perform a method for handling of an index update as the data generator operates in real time and generates a flow of data , the method comprising: 
receiving time series data as time stamped data (Lin, ¶6 “the ingester receives the time stamped data from the data generator”; Fig. 1, ¶45 “Fig. 1. Shows that the ingester 130 may be configured to receive data read from an existing external database 170 of time series data” at an ingestion node as the ingester (Id) of a time series data monitoring system (Lin, ¶20 “The data generator produces time stamped data that reflects an aspect of the assets 120 being monitored”); 
determining an index … based on the time series data as the index generated for the newly ingested flow of data (Lin, ¶22 “generates an index 140 for each data block 135 containing information that shares appropriate metadata.  The index information generated by the ingester is sent to an index database 145”; ¶20 “The data generator operates in real time… and generates a flow of data associated with the monitored assets”); 
storing the index update to an index database of the time series data monitoring system (Lin, ¶22 The index information generated by the ingester is sent to an index database 145”); and 
… the index update as the index generated for the newly ingested flow of data (Lin, ¶22 “generates an index 140 for each data block 135 containing information that  to … of the time series data (Lin, ¶16 “Time series data”) monitoring system (Lin, ¶16 “some monitored asset”) from the ingestion node (Lin, ¶22 “The ingester generates an index 140 for each data block containing information”).
Lin does not explicitly teach determining an index update.  To be clear, the device taught by Lin teaches generating an index (¶22) for data that is being read in real time (Lin, ¶20).  One of ordinary skill in the art would identify that this index would require consistent updates with each set of new data that is being read, or the index would quickly become out of date and useless.  Nevertheless, Lee teaches determining an index update (Lee, ¶17 “the index servers to create a new patent file index corresponding to the new patent info file”)…
responsive to receiving the index update as the new index info (Lee ¶17) …, updating an index structure of the query node with the index update as copying the message to the processor, wherein the message includes the index information being stored (Lee ¶”the index servers to create a new patent file index corresponding to the new patent info file”).  Lee highlights that “an index server is required to periodically update the file indexes created for the text documents stored therein, in order to satisfy user’s demands for up-to-date information.  Therefore, it is necessary to synchronize the file indexes in the index server in time” (Lee, ¶5).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the ingester taught by Lin to periodically update the index with  
Lin does not explicitly teach forwarding the index update to a plurality of query nodes of the time series data monitoring system from the ingestion node, or responsive to receiving the index update at a query node of the polarity of query nodes.  Hildebrand teaches forwarding (Hildebrand, ¶40 “each communications processor only has to make a single forwarding decision, i.e., whether or not to forward the packaged message to subsequent processing modules”) the index update as the packaged message (Id) to a plurality of query nodes as subsequent processing modules (Id) …
responsive to receiving the index update as the packaged message including the new index info (Hildebrand, ¶41 “the communications processor on recipient card receives a packaged message”) at a query node of the plurality of query nodes as the communications processor on one of the modules (Id), updating an index structure of the query node with the index update as copying the message to the processor, wherein the message includes the index information being stored (Hildebrand, ¶41 “control proceeds to step 506 where the message is copied to the application processor”.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the centralized index taught by Lin within a distributed processing system using the techniques taught by Hildebrand as it yields the predictable results of dividing routing processing which may increase message throughput (Hildebrand, ¶2).  Please note that the system taught by Lin stores the index in a single index database (Lin, ¶23).  Hildebrand teaches techniques where such common databases may be maintained by 

With regard to claim 16 Lin teaches A time series data monitoring system (Lin, ¶20 “The data generator produces time stamped data that reflects an aspect of the assets 120 being monitored”) for handling of index update as the data generator operates in real time and generates a flow of data which is indexed (Lin, ¶22 “generates an index for each data block”; ¶20 “The data generator produces time stamped data that reflects an aspect of the assets being monitored… As each monument or other reading is received, the data generator attached an appropriate timestamp, if one was not already attached to the data.  The data generator operates in real time (or as close to real time as possible) and generates a flow of data associated with the monitored assets”) of time series data, the time series data monitoring system comprising: 
a plurality of nodes (Lin, ¶6 “a data generator, an ingester, an index database, a time series database, a query layer, and evaluator and an output handler”) comprising a plurality of ingestion nodes as ingester (Lin, ¶6 “the ingester receives the time stamped data from the data generator… the ingester across a plurality of computing devices”; Fig. 1, ¶45 “Fig. 1. Shows that the ingester 130 may be configured to receive data read from an existing external database 170 of time series data”) and a plurality of query nodes as the query layer that is used to query the nodes in the system (Lin, ¶6, ¶24), each node of the plurality of nodes (Lin, ¶24 “one or more data nodes 160… these nodes may either reside on the same computing hardware, or be separated into multiple computing devices”) comprising a data storage unit and a processor communicatively coupled with the data storage unit (Lin, ¶19 “The functions described may be executed by dedicated hardware, or by processing running on other more general hardware”), an ingestion node of the plurality of ingestion nodes is configured to: 
receive time series data as time stamped data (Lin, ¶6 “the ingester receives the time stamped data from the data generator”; Fig. 1, ¶45 “Fig. 1. Shows that the ingester 130 may be configured to receive data read from an existing external database 170 of time series data”); 
determine an index … based on the time series data as the index generated for the newly ingested flow of data (Lin, ¶22 “generates an index 140 for each data block 135 containing information that shares appropriate metadata.  The index information generated by the ingester is sent to an index database 145”; ¶20 “The data generator operates in real time… and generates a flow of data associated with the monitored assets”); 
control storage of the index update to an index database Lin, ¶22 “generates an index 140 for each data block 135 containing information that shares appropriate metadata.  The index information generated by the ingester is sent to an index database 145” of the time series data (Lin, ¶16 “Time series data”) monitoring system (Lin, ¶16 “some monitored asset”); and 
… the index update as the index generated for the newly ingested flow of data (Lin, ¶22 “generates an index 140 for each data block 135 containing information that shares appropriate metadata.  The index information generated by the ingester is sent to an index database 145”; ¶20 “The data generator operates in real time… and generates a flow of data associated with the monitored assets”) to the plurality of query nodes (Lin, ¶24 “one or more data nodes 160… these nodes may either reside on the same computing hardware, or be separated into multiple computing devices”) of the time series data (Lin, ¶16 “Time series data”) monitoring system (Lin, ¶16 “some monitored asset”).  
Lin does not explicitly teach determine an index update.  To be clear, the device taught by Lin teaches generating an index (¶22) for data that is being read in real time (Lin, ¶20).  One of ordinary skill in the art would identify that this index would require consistent updates with each set of new data that is being read, or the index would quickly become out of date and useless.  Nevertheless, Lee teaches determine an index update (Lee, ¶17 “the index servers to create a new patent file index corresponding to the new patent info file”).  Lee highlights that “an index server is required to periodically update the file indexes created for the text documents stored therein, in order to satisfy user’s demands for up-to-date information.  Therefore, it is necessary to synchronize the file indexes in the index server in time” (Lee, ¶5).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the ingester taught by Lin to periodically update the index with newly acquired information as taught by Lee as it yields the predictable results of keeping the index up to date. 
forward the index update to a plurality of query nodes of the time series data monitoring system from the ingestion node.  Hildebrand teaches forward (Hildebrand, ¶40 “each communications processor only has to make a single forwarding decision, i.e., whether or not to forward the packaged message to subsequent processing modules”) the index update as the packaged message (Id) to a plurality of query nodes as subsequent processing modules (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the centralized index taught by Lin within a distributed processing system using the techniques taught by Hildebrand as it yields the predictable results of dividing routing processing which may increase message throughput (Hildebrand, ¶2).  Please note that the system taught by Lin stores the index in a single index database (Lin, ¶23).  Hildebrand teaches techniques where such common databases may be maintained by distributed processing modules (Hildebrand, ¶30 “a distributed processing system where a common database is maintained by each processing modules… a plurality of internal processing modules… each of which maintain a copy 112 of a common database”).  This enables each processing module within the system to share the processing load required to process signal messages (Hildebrand, ¶2).  Hildebrand teaches the use of multicast packaging and pacing to achieve this (Hildebrand, ¶30).

With regard to claim 19 the proposed combination further teaches wherein a query node of the plurality of query nodes is configured to: Serial No.: 16/111,5876 Examiner: Yasmin, Sabina 
E558.04Art Unit: 4154update an index structure of the query node with the index update as copying the message to the processor, wherein the message includes the index information being stored (Hildebrand, ¶41 “control proceeds to step 506 where the message is copied to the application processor”; Lin, ¶22 The index information generated by the ingester is sent to an index database 145”; Lee ¶”the index servers to create a new patent file index corresponding to the new patent info file”) in response to receiving the index update as the packaged message including the new index info (Hildebrand, ¶41 “the communications processor on recipient card receives a packaged message”; Lin, ¶22, ¶20; Lee ¶17) from at least one ingestion node of the plurality of ingestion nodes as ingester (Lin, ¶6 “the ingester receives the time stamped data from the data generator… the ingester across a plurality of computing devices”; Fig. 1, ¶45 “Fig. 1. Shows that the ingester 130 may be configured to receive data read from an existing external database 170 of time series data”); and 
process a query according to the index structure comprising the index update (Lin, ¶32 “The query layer 200 uses the criteria 210 that is receives to request from the index database 145 the identity of the data blocks 135 that may contain time series data the meet the criteria”; Lee ¶”the index servers to create a new patent file index corresponding to the new patent info file”) in response to receiving the query (Lin, ¶29 “The system 100 of Fig. 1 also includes a query layer 200 that receives requests to extract subsets of data from the system”).  

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.

Applicant argues that Lin teaches away from the claimed “forwarding the index update to a plurality of query nodes of the time series data monitoring system from the ingestion node”.
	In response to the preceding arguments it is acknowledged that Lin teaches storing the index in a single index database (Lin, ¶23).  This central database is the index database referenced to in Paragraph [0022].  The citations from Lin argued by applicant are detailing how to implement the index using a single central database.  Aapplicant is reminded that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Lin does makes no statement that the system cannot be implemented in a distributed manner, but instead merely teaches and provides examples of implementation of an alternative.  This recitation of alternative solutions does not each away from other ways in which the system may be implemented.
	Based on the above reasons the applied rejection is valid.


	In response to the preceding arguments, it is noted that the features upon which applicant relies (i.e., a query layer includes an index) are not recited in the rejected claims.  The claims do not recite or even suggest “query layers”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant is also reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Lin, alone, is not relied upon to teach the claimed forwarding of the index update to a plurality of query nodes.
	Based on the above reasons the applied art teaches the claim limitations.

	Applicant argues that Hildebrand does not teach “forwarding the index to a plurality of query nodes”.  Applicant recites the rejection, recites citations from Hildebrand, and asserts that Hildebrand as such does not address the claim limitations.
	In response to the preceding arguments, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  It is unclear what applicant sees as being distinct between the claim language and the reference.  For 
	Based on the above reasons the applied art teaches the claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA L WILLIS/Primary Examiner, Art Unit 2158